Citation Nr: 0418569	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
December 1981.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

In a June 2002 rating decision the RO granted service-
connection for PTSD evaluated as 10 percent disabling 
effective from June 15, 2001, date of receipt of the 
veteran's claim.  He filed a timely notice of disagreement to 
the 10 percent rating assigned for PTSD.  During the appeal 
period, the RO in November 2002 granted an increased 30 
percent evaluation for PTSD effective June 15, 2001.  As the 
recent increased evaluation does not reflect the maximum 
evaluation authorized under the rating the pertinent issue 
remains on appeal as characterized on the title page.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003). 

The Board observes that additional due process requirements 
are applicable with respect to the issue of entitlement to an 
initial increased rating for PTSD as a result of the 
enactment of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a)).

Importantly, the Board notes that in Massey v. Brown, 7 Vet. 
App. 204 (1994), the CAVC held that in psychiatric rating 
cases, the examination findings must be correlated to the 
pertinent rating criteria.  It appears that the veteran has 
not been afforded an appropriate examination by a specialist 
in psychiatry for rating purposes.  

In order to determine the current extent and degree of 
severity of PTSD correlated to the rating criteria, the 
veteran should be afforded a VA examination by a specialist 
in psychiatry.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The record shows that the veteran participates in psychiatric 
treatment on a regular outpatient basis at the Brookings VA 
clinic.  All outstanding treatment records from approximately 
April 2002 to the present should be obtained for appellate 
review as they might be determinative in the disposition of 
this claim.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims on appeal and 
to ensure full compliance with due process and VCAA 
requirements, the case is REMANDED to the VBA AMC for the 
following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The veteran's claims file must 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim for an increased 
evaluation for PTSD and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  A record of his notification 
must be incorporated into the claims 
file.

3.  Thereafter, any necessary development 
brought about by the veteran's response 
should then be conduced.

In this regard, all of the veteran's 
outstanding psychiatric treatment records 
at the Brookings VA clinic, dating from 
approximately April 2002 to the present, 
should be obtained for appellate review.

4.  The veteran should be afforded a 
psychiatric examination by a specialist 
in psychiatry, on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of PTSD.  The entire 
claims folder, a copy of the criteria for 
rating PTSD, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to service- 
connected PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated. If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  The examiner should 
correlate all clinical findings with the 
relevant criteria for rating PTSD.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner should include a 
definition of the numerical GAF code 
assigned, as it relates to the veteran's 
occupational and social impairment.

Any opinions expressed by the examiner as 
to the severity of PTSD must be 
accompanied by a complete rationale.

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
report and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the veteran's claim of 
entitlement to an initial increased 
evaluation for PTSD should be formally 
readjudicated to include consideration of 
38 C.F.R. § 3.321(b)(1).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is notified 
otherwise; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an initial increased evaluation for PTSD.  
38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR.
 	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




